Citation Nr: 0326909	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disability 
including chronic obstructive pulmonary disease, bronchitis, 
and bronchietasis claimed as due to exposure to chemical 
agents, ionizing radiation, and/or asbestos.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in June 
2001 as an attempt to reopen a claim subject to a prior final 
denial.  In June 2001, the Board determined that new and 
material evidence had been submitted to reopen the claim 
which was thereafter remanded back to the RO for additional 
evidentiary development.  


FINDING OF FACT

A chronic lung disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a chronic lung disability otherwise related to such 
service including exposure to chemical agents, ionizing 
radiation and/or asbestos.


CONCLUSION OF LAW

A chronic lung disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA medical examinations, and 
testimony and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a April 2002 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a lung disability.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the record shows that the veteran has submitted 
additional evidence in support of his claim and it appears 
clear from his statements and hearing testimony that no 
additional evidence is available.  VA has obtained all 
additional evidence identified by the veteran and has 
obtained a medical opinion as requested by the 
representative.  In a September 2003 memorandum the veteran's 
representative stated that the presentation of the veteran's 
claim has been more than adequate and expeditious 
consideration and action was requested.  Under the 
circumstances of this case, the Board therefore finds that 
there is no prejudice to the appellant as a result of any 
legal deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  It is clear from 
communications from the appellant and the appellant's 
representative that they seek appellate review without 
further delay.  

Factual Background

The service medical records reveal that no pertinent 
abnormalities were noted at the time of the service entrance 
examination in April 1958.  Clinical evaluation of the lungs 
was normal at that time.  On a Report of Medical History 
completed by the veteran at the same time, he reported having 
or having had whooping cough but denied chronic or frequent 
colds, shortness of breath, asthma, or chronic cough.  He was 
treated for a common cold for several days in October 1960.  
Clinical evaluation of the lungs was normal at the time of 
the veteran's separation examination which was conducted in 
March 1962.  No pertinent abnormalities were noted.  Clinical 
evaluation of the lungs in January 1963 was normal at the 
time of an examination for the Reserves.  On a Report of 
Medical History completed by the veteran at the same time, he 
reported having or having had whooping cough and chronic or 
frequent colds but denied asthma, shortness of breath, pain 
or pressure in the chest or a chronic cough.  

The veteran originally claimed entitlement to service 
connection for a lung disability claimed as due to exposure 
to asbestos and to chemical agents during gas chamber 
training in February 1994.  He indicated that he was treated 
in 1961 for bronchitis.  He also indicated that he had 
received treatment for "bronchial" in 1966.  The RO denied 
this claim is August 1994.  

The veteran submitted another claim of entitlement to service 
connection for lung disability in December 1997.  At that 
time he submitted a claim for radiation exposure as well as 
chemical agent exposure.  He left blank the parts of the 
application which requested information on in-service and 
post-service treatment he had received.  

In a January 1998 statement, the veteran reported that since 
undergoing gas chamber testing and firefighter school he had 
had breathing problems.  He wrote that he was offered a 
medical discharge due to the breathing problems but declined.  
He indicated that he had been hospitalized for three weeks 
during boot camp due to his spitting up blood.  He alleged 
that he was hospitalized for one week on his ship after 
handling packages of radiation.  

VA outpatient treatment records dated from 1994 to 2002 have 
been associated with the claims file.  The records evidence 
intermittent complaints of and treatment for respiratory 
disabilities including dyspnea, chronic obstructive pulmonary 
disease, chronic bronchitis, and bronchiectasis.  The records 
do not link any lung disability to active duty.  

An undated clinical record includes the notation that the 
veteran was convinced that he witnessed an atomic explosion 
in the tropical waters of the Atlantic Ocean in 1959 or 1960.  
It was also noted that the veteran reported he had been 
exposed to boxes which had radiation signs on them while 
working on a ship.  He did not know what the boxes contained.  

In August 1999, the veteran reported that he had been exposed 
to a nuclear blast somewhere in the South Atlantic in 1961 
while aboard the USS Dennabola.  He alleged that he worked in 
the Portsmouth Virginia, naval ship yard from 1958 to 1960.  
He reported that he inhaled a lot of hazardous material while 
decommissioning old ships at the naval yard.  

A Buddy Statement from a fellow serviceman attests to the 
fact that the author participated in gas chamber training 
with the appellant.  He reported that he observed the 
appellant undergoing the gas training without a gas mask.  
The author reported that immediately after the veteran 
excited the gas chamber, he began coughing and throwing up 
blood.  The author reported that the veteran was hospitalized 
for approximately two to three weeks after the incident.  

A VA physician reported in a September 1999 letter that the 
veteran had been briefly treated in the Pulmonary Clinic.  
The veteran had a 20 pack year history of smoking but stopped 
at age 36.  He had a diagnosis of chronic bronchitis.  
Computed Tomography revealed evidence of bronchiectasis.  

The veteran testified before the undersigned in April 2001 
that he had had problems with his lungs ever since going 
through gas chamber training during boot camp.  He indicated 
that immediately after coming out of the gas chamber, he 
started coughing up blood and vomiting.  He was hospitalized 
for three or four weeks.  He testified that after the 
incident, a medical officer offered him a "60 to 70 percent 
disability," but he declined the offer.  He reported that, 
while serving on the USS Denebola as head storekeeper, he was 
exposed to asbestos as well as radioactive parts for nuclear 
submarines which were stored in cardboard boxes.  He alleged 
that he was exposed to radiation during a nuclear blast in 
1961 which occurred in the Caribbean Sea or the Atlantic 
Ocean while he was serving aboard the U.S.S. Denebola.  He 
indicated that he was dressed in an asbestos suit for the 
blast and was approximately thirty miles away.  He reported 
that he was also issued a radiation badge and he was examined 
by Geiger counters.  He indicated that he was exposed to 
asbestos, chemicals and radiation while helping to 
decommission ships at the Portsmouth Naval Yard for 18 
months.  He did not wear a face mask during this work.  He 
last smoked approximately 30 years prior.  He alleged that he 
was informed by a lung doctor that his lung problems could 
have been caused by a chemical like those used in the gas 
chamber.  He also reported that two other doctors informed 
him that they could not give a definite answer as to what was 
the diagnosis for his lung disability.  He testified that he 
was treated by a Dr. Barnes from approximately 1965 to 1980.  
He tried to obtain these treatment records but was informed 
that they had been destroyed.  

In August 2001, a VA physician wrote that he had been 
treating the veteran for several chronic medical conditions 
including moderate chronic obstructive pulmonary disease, 
bronchiectasis and allergic rhinitis.  It was noted that 
chronic obstructive pulmonary disease was usually associated 
with a history of heavy smoking, but environmental 
pollutants, occupational exposure and gas inhalations were 
all possible contributors.  Bronchiectasis was usually the 
result of repeated necrotizing or successive infections but 
had also been described in cases of persistent and high 
intensity exposure to ionizing radiation, mustard gas, and 
several other gas inhalations.  The physician reported that 
there was no concrete evidence of the etiology of the chronic 
pulmonary disease.  There also was no conclusive radiographic 
data that supported any direct physiologic or anatomic 
disturbance as a result of asbestos exposure, although 
asbestos is considered a possible contributing factor to 
chronic obstructive pulmonary disease.  

The National Personnel Records Center had reported that it 
was unable to find any medical records of the veteran at 
Great Lakes Naval Hospital for 1958.  

On VA examination in February 2003, the veteran reported that 
he had had lung problems since his active duty service.  He 
reported that he went through a gas chamber during the 
service and began coughing up blood.  He also reported that 
the ship he was assigned to was in the vicinity of atomic 
testing.  The ship was approximately forty to fifty miles 
from the explosion which almost tipped over due to the 
alleged blast.  He also alleged that he was exposed to 
ionizing radiation on the ship via boxes which indicated that 
they contained radioactive material.  He reported that he did 
not open the boxes.  He alleged he was exposed to asbestos in 
boxes at the same time.  He did not open those boxes either.  
He indicated that he was also exposed to chemical agents, 
ionizing radiation and asbestos when he cleaned out ships at 
the Portsmouth Naval Yard.  He reported that he removed 
asbestos from pipes on the ships.  He smoked one pack of 
cigarettes per day at the age of 22 and quite when he was 36.  
The diagnoses were chronic obstructive pulmonary disease and 
stable wedge compression fractures involving the mid thoracic 
vertebra.  

The examiner noted that it would be "pure speculation" to 
say that the veteran's one time exposure to chemical agents 
in the gas chamber in 1958, his ionizing radiation exposure 
and his asbestos exposure had anything to do with his having 
emphysema.  It was more likely than not that the emphysema 
was caused by his cigarette smoking from the age of 22 to the 
age of 36, one pack per day.  There was no evidence of 
asbestosis in the lungs which would be caused by the asbestos 
exposure so that problem "can be ruled out very easily."  
The examiner noted that chest X-rays conducted in 1958, 1960 
and 1962 were all negative.  The examiner also noted that the 
veteran was found physically qualified for active duty 
training with the Naval Reserve in January of 1963.  

The examiner concluded by reporting that there was no 
evidence of lung problems in the service, noting repeated 
negative chest X-rays and repeated physical negative 
examinations which allowed the veteran to continue on duty 
and be discharged with no problems.  The examiner noted that 
there was no evidence in the veteran's records indicating 
that his lung problems were due to exposure to chemical 
agents, asbestos and/or ionizing radiation.  He found that it 
was "not likely" that any lung disorders, including chronic 
obstructive pulmonary disease, had their onset during 
military service or were due to exposure to chemical agents, 
asbestos and/or ionizing radiation.  The lung problems may 
have been due to the veteran's past cigarette smoking.  

Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); see  also 38 C.F.R. 
§ 3.6(a).  Service connection is warranted for disability 
resulting from disease or injury that was incurred in or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131. 

Radiation exposure

The veteran has alleged that his lung disability may be due 
to his exposure to ionizing radiation as a result of exposure 
to an atomic explosion while stationed aboard a ship in the 
Atlantic Ocean or the Caribbean Sea.  

If a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 16 types of cancer, it is presumed 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  If a veteran was exposed in 
service to ionizing radiation and, after service, developed 
any cancer within a period specified for each by law, then 
the veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of the 
exposure, whether there is a reasonable possibility that the 
disease was incurred in service.  38 C.F.R. § 3.311.  
Additionally, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service.  See Davis v. Brown, 10 Vet. App. 209 
(1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Initially, the Board notes there is no objective evidence 
demonstrating that the veteran was exposed to ionizing 
radiation while serving aboard the USS Denebola.  He has 
alleged that he witnessed an atomic explosion from the deck 
of the ship which he has reported at different times occurred 
in either 1959, 1960 or 1961.  The service personnel records 
reveal that the veteran was assigned to the USS Denebola from 
March 1960 to March 1962.  As indicated by 38 C.F.R. 
§ 3.309(d), however, the operational period for consideration 
as an onsite participant in nuclear testing has a time gap 
from the end of Operation HARDTACK II (September 19, 1958 
through October 31, 1958) to Operation DOMINIC I (April 25, 
1962 through December 31, 1962).  These service records do 
not support any finding that the veteran witnessed any of the 
officially recognized atmospheric nuclear detonations from 
the USS Denebola as he was not assigned to that ship during 
any recognized period of nuclear testing.  Additionally, 
there is no objective evidence of record demonstrating that 
nuclear testing by any country ever occurred in the Atlantic 
Ocean or the Caribbean Sea as alleged by the veteran.  The 
Board further notes the veteran did not allege exposure to 
ionizing radiation at the time he submitted his original 
claim for a lung disability in February 1994.  The veteran 
has also alleged that he was also exposed to ionizing 
radiation while working as a storekeeper on the USS Denebola 
and prior to that while helping to decommission ships at the 
U. S. Naval facility in Portsmouth, VA.  However, there is no 
objective evidence demonstrating that the veteran was exposed 
to radiation.  Based on the above, the Board finds the 
veteran is not a radiation-exposed veteran.  

The Board notes that, even if the veteran were found to be a 
radiation-exposed veteran, his lung disabilities would still 
not be entitled to service connection under the provisions of 
38 C.F.R. § 3.309(d) as the veteran does not have a disease 
specific to radiation exposed veterans.  The diseases 
specific to radiation-exposed veterans, and for which service 
connection may be granted by presumption pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), are bronchio-
alveolar carcinoma, primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), non Hodgkin's lymphomas, 
leukemia (other than chronic lymphocytic leukemia), multiple 
myeloma, and cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary glands, and urinary tract (including 
the kidneys, renal pelves, ureters, urinary bladder, and 
urethra).  The objective evidence of record does not support 
that the veteran participated in service in a "radiation- 
risk activity" as that term is defined by applicable law, and 
the veteran has not been diagnosed with any of diseases that 
can be presumptively service connected by stint of service in 
a radiation-risk activity.  Consequently, as a matter of law, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. §  
3.309(d).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board also notes the veteran has not been diagnosed with any 
of the diseases or disorders listed as radiogenic diseases 
under 38 C.F.R. § 3..  

Chemical Exposure

The veteran has also alleged that his lung disability may 
have been caused by his exposure to chemical agents while 
undergoing training involving a gas chamber.  Under the 
governing regulation pertaining to exposure to mustard gas 
and Lewisite, presumptive service connection is warranted if 
the veteran has experienced: (1) full-body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions.  38 C.F.R. § 3.316.  It is noted that chronic 
pulmonary disease, bronchitis, and emphysema are among the 
conditions which are associated with full body exposure to 
nitrogen, sulfur mustard or Lewisite.  Even if the criteria 
for service connection under the provisions of 38 C.F.R. § 
3.316 are not met, a veteran is not precluded from 
establishing entitlement to service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Board notes the veteran has not alleged that he was 
exposed to mustard gas or Lewisite in the gas chamber nor is 
there any objective evidence demonstrating that the veteran 
had the required exposure to mustard gas or Lewisite.  The 
Board acknowledges that there is objective evidence of the 
veteran's exposure to some type of gas in a gas chamber based 
on the September 1999 buddy statement.  This statement does 
not, however, indicate in any way what type of chemical agent 
the veteran was exposed to.  

The preponderance of the evidence is against a grant of 
service connection on a direct basis due to chemical 
exposure.  While the VA physician reported in August 2001, 
that chronic obstructive pulmonary disease and bronchiectasis 
have been associated with exposure to gas inhalation, he also 
noted that, with specific regard to the veteran, there was no 
concrete evidence of the etiology of the chronic pulmonary 
disease.  This evidence is not sufficient to link a current 
lung disability to active duty on the basis of chemical 
exposure.  Weighing against the claim is the opinion by the 
examiner who conducted the February 2003 VA examination and 
reviewed the evidence in the claims file.  He opined that it 
would be pure speculation to say that the veteran's one time 
exposure to chemical agents in the gas chamber in 1958 had 
anything to do with the veteran's emphysema.  Thus the Board 
finds there is no competent evidence of record linking any 
currently existing lung disability to the veteran's exposure 
to chemical agents during active duty.  



Asbestos exposure

The veteran has alleged that he was exposed to asbestos while 
working in the U.S. Naval Ship Yard located in Portsmouth, 
Virginia and has opined that his current lung disability 
could be the result of such exposure.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (August 19, 2002) contains guidelines for the 
development of asbestos exposure cases.  Subparagraph (a) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

Subparagraph 7.21(b) pertains to occupational exposure, and 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  Noted is that the latent period varies 
from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  Subparagraph 7.21(c) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.

Subparagraph 7.21(d) provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65  
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120,  
123-24 (1997). 

In the current situation, there is no competent evidence of 
record demonstrating that the veteran had asbestosis or any 
lung disability caused by exposure to asbestos.  The VA 
physician wrote in August 2001 that there was no conclusive 
radiographic data that supported any direct physiologic or 
anatomic disturbance as a result of asbestos exposure.  The 
examiner who conducted the February 2003 VA examination 
specifically noted that there was no evidence of asbestosis 
in the lungs which would be caused by asbestos exposure.  He 
therefore ruled out the possibility of the veteran having an 
asbestos related disease.  

Direct service connection.

The Board further finds the preponderance of the evidence is 
against a grant of service connection for a lung disability 
on a direct basis.  Although the evidence shows a current 
lung disability, the claim lacks competent medical evidence 
of a nexus between active duty service and the present lung 
disability.  The VA physician's August 2001 statement which 
addressed potential etiologies for lung disabilities based on 
exposure to environmental factors specifically noted that, 
with regard to the veteran's specific case, there was no 
concrete etiology for the chronic pulmonary disease.  The 
Board finds this opinion to be speculative at best.  Service 
connection may not be predicated on a resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Service medical records indicate that the veteran was treated 
several times for a cold in October 1960 and are silent as to 
the presence of any lung disabilities during the veteran's 
remaining active duty service which ended in March 1962.  
There is no competent evidence of record linking a lung 
disability to the in-service symptomatology.  The Board finds 
this insufficient to conclude that a chronic lung disability 
was manifested during service. 

The only other evidence which attempts to link any of the 
veteran's lung disabilities to any incident of active duty is 
the veteran's own allegations and testimony.  The veteran, 
however, is a lay person and, as such, is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His allegations as to the etiology of his 
current lung disabilities is without probative value.  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



